                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-                 )
BEY, D.M., PHYLLIS MARIE                  )
KNIGHT, ex-rel, and BIN EL                )
TRIBE,                                    )
                                          )
                    Plaintiffs,           )                  8:19CV206
                                          )
             v.                           )
                                          )
JOHN C. CHATLELAIN, LA                    )                   ORDER
CHELLE A. PHILLIPS, DOUGLAS               )
COUNTY COURT CLERKS                       )
OFFICE, JUDGE SHERYL L.                   )
LOHAUS, and CITY CLERK, City              )
of Omaha,                                 )
                                          )
                    Defendants.           )
                                          )


       The Bin El Tribe has not signed the Complaint. Dr. Knight may be attempting
to represent the Bin El Tribe. Since she is not admitted to practice law, she cannot
represent another party. Therefore,

        IT IS ORDERED that the Bin El Tribe is not permitted to proceed as a plaintiff
in this case and the Clerk shall correct the record to show that the Bin El Tribe is not
a plaintiff.

      DATED this 9th day of May, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
